Title: Hore Browse Trist to Nicholas P. Trist, [ca. 19 October 1819]
From: Trist, Hore Browse
To: Trist, Nicholas Philip


					
						
							Dearest Nic
							
								
									ca. 19 Oct. 1819
								
							
						
						I have walked this morning from monticello to Peter minor’s, grandmother’s residence at this present moment, I started immediately after breakfast, reached this in about an hour and a half, the morning was perfectly well adapted for a jaunt of that kind, & they say that there is no situation in which a man feels more independent and noble, than that of a pedestrian of a fine, cold, bracing day.—having nothing to employ me, I will condescend to dedicate a few moments of my precious time  to you.
						mr Jefferson was very ill yesterday, his life even was in some danger, but thank god he was better when I left the mountain. It seems that his digestive powers which in general are so regular and good, failed him, and for two or three days a passage had been denied him by nature, consequently the old gentleman was taken very ill, & you know, men of his age are not able, generally, to contend with a severe attack of any complaint. I hope however for the good of his country that the providence will spare him for a score of years and another score for the sake of his family, and were it not asking too much 20 for his  own sake, for he deserves to live half a dozen ages of men, and if longevity was bestowed in proportion to correct conduct he would never die. We performed a feat some time since, which displeased the old patriarch very much, about seven of us, among whom were Francis Eppes and Wayles Baker the one you know, the other is a young man with whom I am very much pleased, both under mr J’s care; but to return to our subject we collected about five or six bottles of wine, which were by the by, half whiskey. after making ourselves pretty sober merry we agreed to frighten our landlord, who had incurred our displeasure by giving us nothing that we could eat, a short description of him wont be amiss, a thin mean looking frenchman, one of those characters, who after Serving in the capacity of valet de chambre in france, & being obliged to transport himself to the U.S. for misdemeanour, has the insolence to affirm that he was formerly a man of rank, an officer of the same rank with buonaparte. ha, ha, ha. he has also the slight failing of  never being perfectly  sober, also the slight one of never telling the truth. in short he is a man of no prinsiple principle whatsoever; he had however the good fortune to gain M Js good opinion by a few of his tales, who wishing to establish the french regimen here together with the french language, pitched upon him as the very man to keep a boardinghouse, he has behaved in that capacity as well as could be expected that is to say very badly, and had the impudence to invite me as he termed it out of his house because I found a maggot among his dirty victuals, I think I should have kicked him on the spot, had it not been that Mr J. patronised him. I say after getting pretty toxy, we sallied out (after choosing a strapping fellow by the name of Preston for captain) with our coats turned wrongside out, marched around the town 2 or 3 times, through the tavern, then marched and stoned the house, which by the by was a cowardly trick. nothing was talked of the next day but our bad conduct. some swore that we were in our shirttails, others affirmed that one leg of our breeches was out—we were threatened with the terrors of the jail, & la Porte went flouncing up to monticello in his wrath, told fifty lies against me in particular told them that for my indecent conduct he had been forced to send me from his house fortunately no one beleived him except mr J. who wrote a note to, mr Trist mr Eppes and mr Baker desiring not to be honoured with our company until our conduct had been brought to its proper issue. we were all in the fidgets for two or three days, between the fear of being prosecuted & what was a thousand times worse mr Js anger, however he has written me a note since requesting that I would continue my visits as usual, that he still felt the same friendship and esteem toward me. I was very much flattered to hear that Mrs R. took my part and was very much incensed with mr La Porte.
						
						Jam nox incubuit terram, & I have only time, my dear brother to tell you that there is no prospect of this university being ready in time, even for the next generation, I feel inclined to go to Cambridge which has the reputation of being the best, but I dont know what destiny the fates have decreed me, be assured in the mean time that whatever be my lot, I will always remain your devoted brother—
						
							
								H B Trist
							
						
					
					
						grandmother sends her love to you—
					
				